Citation Nr: 0734172	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February to July 1951.

This case is before the Board of Veterans'Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran requested and was scheduled to appear at a Travel 
Board hearing in August 2007, but he failed to report and has 
not provided any explanation for his absence or asked to 
reschedule his hearing.  His request for a Travel Board 
hearing, therefore, is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).

In October 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  The veteran's optic atrophy is a congenital abnormality 
that he irrefutably had for years prior to entering the 
military; it caused congenital drusen and these disorders 
generally are not considered the type of injuries or diseases 
that VA provides resulting disability compensation for except 
under very special circumstances.

2.  There irrefutably is no evidence indicating the veteran 
has additional disability from permanent exacerbation during 
service of these pre-existing conditions due to superimposed 
disease or injury.

CONCLUSION OF LAW

The veteran clearly and unmistakably had a pre-existing, 
congenital eye disorder that clearly and unmistakably was not 
aggravated during his military service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case at hand, the veteran was provided this required 
VCAA notice in an April 2003 letter, prior to the 
adjudication of his claim in July 2003.  In addition, a more 
recent March 2006 letter advised him of how a downstream 
disability rating and effective date are assigned, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  And after receiving still additional 
notice in a November 2006 letter, to try and obtain evidence 
to compensate for his missing service medical records, the RO 
readjudicated his claim in the January and March 2007 
supplemental statements of the case (SSOCs).  So although he 
did not receive the more recent March and November 2006 
letters prior to the initial adjudication of his claim, after 
providing that additional notice, the RO twice went back and 
reconsidered his claims.  Thus, not receiving that additional 
notice prior to the initial adjudication of his claims is 
harmless error.  See Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating 
the provision of VCAA-compliant notice prior to a 
"readjudication decision" such as a statement of the case 
(SOC) or supplemental SOC (SSOC) "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication).  See also Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  Therefore, the Board finds the 
veteran was provided the required VCAA notice.

Also, all available evidence pertaining to the veteran's 
claim has been obtained, which is obtainable.  With respect 
to his service medical records (SMRs), in particular, the 
Board sees this is a fire-related case, meaning at least a 
portion of these records presumably were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, a military records repository.  It is 
unknown which specific, if any, of his service records may 
have been destroyed.  But many of his service medical 
records, including the report of his pre-induction 
examination and Medical Board proceedings, to include a 
report of ophthalmologic examination, are of record.  

In situations, as here, where possibly at least a portion of 
the service medical records are not available for 
consideration, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search for alternative forms of records that might support 
the veteran's claim.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Here, in the November 2006 letter mentioned, the RO provided 
the veteran specific notice of the various types of 
information and evidence that can be used as a substitute for 
service medical records.  In response, he completed a 
National Archives (NA) Form 13055, Request for Information 
Needed to Reconstruct Medical Data; however, he indicated 
"none" with respect to the name and location of hospital, 
dispensary or medical facility where treated.  He also 
recently indicated in a February 2007 statement (on VA Form 
21-4138) that he had reviewed the letter requesting 
additional evidence and had none to submit.  He therefore 
waived the 60-day grace period to submit additional 
supporting evidence, pending the testimony he would provide 
at his hearing before the Board, which, as mentioned, he 
failed to appear for.  Thus, inasmuch as he reported no 
treatment during service for defective vision, etc., a 
further search for additional service medical records would 
serve no useful purpose.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

As for otherwise assisting him with his claim, the veteran 
has been afforded an appropriate VA examination, and 
resulting medical opinions were obtained addressing whether 
there is any correlation between his eye impairment and his 
military service.  His claims file contains service, VA, and 
private treatment records as well as his written 
communications.  All obtainable evidence identified by him 
relative to his claim has been obtained and associated with 
the claims file for consideration, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied VA 
has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will address the 
merits of the claim.



Service connection may be granted for any current disability 
that is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

Also, intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).



Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

Also pertinent to consideration of the claim at issue is 
38 C.F.R. § 3.303(c), which provides that congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency are not diseases 
or injuries for the purpose of VA disability compensation 
and, therefore, generally cannot be service-connected as a 
matter of express VA regulation.  See also 38 C.F.R. § 4.9; 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(upholding VA's regulation that refractive errors do not 
constitute an injury or disease).  However, VAOPGCPREC 82-90, 
55 Fed Reg. 45,711 (July 18, 1990) holds that service 
connection may be awarded for superimposed disability due to 
aggravation of congenital disease, but not congenital defect.  
Where there is superimposed disease or injury, service 
connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; VAOPGCPREC 82-90, Fed. Reg. 4,711 (July 
18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 
2, 1999).

VA Adjudication Procedure Manual, M21-1R, Part III, Subpart 
iv, Chapter 4, Section B provides guidance on evaluating 
conditions of the organs of special sense, e.g., the eyes.  
Refractive errors are defined to include astigmatism, 
hyperopia, and presbyopia.  M21-1R, Subpart iv, 4.B.10.d.  
"Presbyopia is described as 'hyperopia and impairment of 
vision due to advancing years or to old age, is dependent on 
diminution of the power of accommodation from loss of 
elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye'."  
Terry, 340 F.3d at 1384 (citing to Dorland's, 1453).  In 
addition, the manual directs that, in cases involving 
amblyopia, the etiology of the amblyopia should be 
ascertained in the individual case as a diagnosis may refer 
to either developmental or acquired causes of lost visual 
acuity.  M21-1R, Subpart iv, 4.B.11.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

The available service medical records include the report of a 
June 1951 ophthalmologic examination noting the veteran 
reported that his vision had been poor almost all of his 
life.  This examination report also includes a diagnosis of 
atrophy of optic nerve n.e.c. (not elsewhere classified), 
congenital, etiology undetermined, bilateral, causing 
amblyopia, n.e.c., bilateral.  This contemporaneous medical 
evidence shows the veteran clearly and unmistakably had a 
pre-existing eye disorder, manifested by decreased visual 
acuity, when entered military service.  See 38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 3-2003 (July 16, 2003).  
Inasmuch as it is not presumed his visual acuity was in a 
sound state as of the time he began serving on active duty, 
the determinative issue is whether his current loss of vision 
is due to service-related aggravation of the pre-existing, 
congenital, bilateral atrophy of optic nerve causing 
bilateral amblyopia.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.304; see also Hensley v. Brown, 5 Vet. App. 155, 160 
(1993) (where the veteran clearly had the claimed disability 
upon service entrance, entitlement to service connection for 
that condition must be predicated on a finding that it was 
aggravated during active service); Browder v. Brown, 5 Vet. 
App. 268, 270 (1993).

The basis for a determination as to whether there was the 
requisite evidence of aggravation is whether the originally 
existing disorder underwent a permanent worsening during 
service beyond the natural progression of the disease.  
See 38 C.F.R. § 3.306(a).  Also, since the pre-existing 
ophthalmologic condition is a congenital disorder, the 
aggravation of that disorder must have occurred due to 
superimposed disease or injury in order to warrant service 
connection.  See VAOPGCPREC 82-90 (July 18, 1990); see also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

Unfortunately, the veteran's remaining service medical 
records are completely unremarkable for any ophalmalogic 
complaints or treatment, so this just there was no worsening 
of his condition in service - much less permanent 
exacerbation.

Post-service private treatment records reflect that the 
veteran has dense optic disc drusen and thick epimacular 
membranes and that he has undergone cataract surgery.  His 
private physician indicated the vision is permanently poor 
and irreparable.  

A May 2003 report of VA examination reflects diagnoses of 
optic nerve head drusen, extensive, bilateral; epimacular 
membrane, right; status post epimacular membrane surgery, 
left; cataract, moderate, right; and pseudophakus, posterior 
chamber type, left.  

A June 2006 VA medical opinion reflects that the veteran's 
claims file was reviewed for his pertinent medical and other 
history, and the examiner concluded the drusen and epimacular 
membranes would not be affected by the veteran's military 
service since it is age-related degeneration.  The examiner 
specifically commented that drusen and epimacular membranes 
are not caused by the veteran's military service.  

Finally, a December 2006 addendum to that June 2006 opinion 
further clarifies that the congenital disability that existed 
prior to military service was optic atrophy, caused by 
congenital drusen.  This examiner went on to indicate the 
epimacular membrane occurred later, but was not induced or 
aggravated beyond normal progression by active military 
service.  This is the only competent opinion thus far on the 
question of in-service aggravation of the pre-existing 
condition.  And in view of its foundation of having reviewed 
the veteran's medical history, presents the basis upon which 
to evaluate the current claim.

Upon consideration of this evidence, the record indicates the 
veteran's congenital eye disorder - so one he had prior to 
service, was not aggravated during service by superimposed 
disease or injury.  He does not have any additional 
disability from same.

Similarly, the Board has considered the diagnosis of 
amblyopia in service; however, it was attributed to the 
veteran's congenital atrophy of the optic nerve and no 
superimposed in-service eye pathology has been shown.  
Accordingly, his claim for service connection for an eye 
disorder must be denied.

The veteran's assertions have also been taken into account in 
adjudicating this claim; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the cause of his claimed loss of 
vision, including whether attributable to in-service 
aggravation of a pre-existing medical condition.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
only competent to attest to symptoms he personally 
experienced, such as decreased visual acuity, not however 
their cause.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).



Absent evidence that his current loss of vision is due to in-
service trauma or was subject to a superimposed disease or 
injury during service, it is not a disability for purposes of 
VA disability compensation as it has been shown by competent 
medical evidence to be congenital or developmental in nature.  
38 C.F.R. §§ 3.303(c), 4.9.  See, e.g., Browder v. Derwinski, 
1 Vet. App. 204 (1991).  Accordingly, the preponderance of 
the evidence is against service connection for loss of vision 
and there is no reasonable doubt to resolve in the veteran's 
favor concerning this.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for loss of vision is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


